98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Steven J. NOWACZYK, Defendant, Appellant.
No. 95-2362.
United States Court of Appeals, First Circuit.
Oct. 11, 1996.

Steven J. Nowaczyk on brief pro se.
Paul M. Gagnon, United States Attorney, and Peter E. Papps, First Assistant U.S. Attorney, on Motion for Summary Disposition for appellee.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
After careful review of the record and briefs, we conclude that this case clearly presents no substantial issue for review.


2
We find no error or abuse of discretion in the revocation of defendant's supervised release.  The government presented adequate evidence of defendant's state convictions, and defendant did not make any response suggesting that the convictions were insufficient evidence of his violation of supervised release.  In those circumstances, the district court cannot be faulted for basing the revocation on the convictions.   See generally United States v. Czajak, 909 F.2d 20, 22 (1st Cir.1990) (record need only demonstrate that the district court did not abuse its discretion in concluding that the evidence "reasonably satisfied" it that the defendant had in fact violated the law).


3
The district court also properly rejected defendant's subsequent motion for arrest of judgment, as defendant failed to show that the district court "was without jurisdiction of the offense charged."  Fed.R.Crim.P. 34.


4
We are not persuaded by any of defendant's myriad arguments about the arrest warrant and supporting affidavit;  detainers;  timely hearing;  timely appointment of counsel;  ineffective assistance of counsel;  effect of state bail on his state and federal sentencing;  advisement for his underlying sentence;  and credit for pre-sentence time served.  The district court correctly disposed of those arguments, to the extent that they were raised below.  And they present no grounds for overturning the revocation or sentence, even on plain error review.   See United States v. Chaklader, 987 F.2d 75, 76 (1st Cir.1993) (absent plain error, an issue not presented to the district court cannot be raised for the first time on appeal).


5
Affirmed. See 1st Cir.  Loc. R. 27.1.